DETAILED ACTION
Claims 1-2, 4-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 7-11, 15-18, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cordray et al. (US 2007/0157249) Khader et al. (US 2012/0144417), and further in view of Higbie et al. (US 2017/0103754), and further in view of Moonka et al. (US 2008/0066107), and further in view of Lofthus (US 2016/0027059).

Claim 1, Cordray teaches a method for providing an interactive experience including interactive content by a media device, the method comprising: 
receiving content comprising primary content (i.e. programming) and secondary content (i.e. commercials) from a first content provider (104) (fig. 1; p. 0039-0041); 
Cordray is not entirely clear in teaching a method for providing interactive content by a media device, the method comprising: 
determining whether to provide the interactive experience based on the secondary content, wherein the interactive experience comprises a plurality of primary timeslots for the primary content and a plurality of secondary timeslots for the secondary content and the interactive content, and wherein the determining comprises:
performing image recognition on the secondary content to determine a subject matter of the secondary content;
transmitting, to a second content provider, a request for the interactive content based on the subject matter of the secondary content;
receiving, in response to the request, the interactive content from the second content provider;
determining, based on metadata of the interactive content, a timeslot, of the plurality of secondary timeslots to display the interactive experience, wherein the time slot is defined by a start time and an end time;
generating the interactive experience based on inserting the primary content into the plurality of primary time slots and inserting the interactive content into the timeslot;
providing the interactive experience on the media device, wherein the secondary content and the interactive content are presented concurrently during the timeslot starting at the start time and ending at the end time;
monitoring tracking information based on an interaction with the interactive experience. 
Khader teaches a method for providing interactive content by a media device, the method comprising: 
determining whether to provide the interactive experience (i.e. interactive application) based on the secondary content (i.e. advertising content), wherein the interactive experience comprises a plurality of primary timeslots for the primary content (i.e. program content) and a plurality of secondary timeslots for the secondary content (i.e. advertisement content) and the interactive content (i.e. application content) (p. 0047, 0085-0091), and wherein the determining comprises:
transmitting, to a second content provider (i.e. distributor or broadcaster), a request for the interactive content (i.e. interactive application) based on the subject matter of the secondary content (i.e. advertising content may or may not have associated interactive content) (p. 0047, 0085-0091);
receiving, in response to the request, the interactive content from the second content provider (i.e. broadcaster or distributor) (p. 0047, 0085-0091).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided interactive content as taught by Khader to the system of Cordray to allow for interactivity during advertisement slots (p. 0047).
Higbie teaches a method for providing interactive content by a media device, the method comprising: 
determining, based on metadata of the interactive content, a timeslot, of the plurality of secondary timeslots to display the interactive experience, wherein the time slot is defined by a start time and an end time (p. 0275-0277);

providing the interactive experience on the media device, wherein the secondary content (i.e. non-interactive content) and the interactive content are presented concurrently during the timeslot starting at the start time and ending at the end time (i.e. non-interactive content is silenced while interactive content is displayed) (p. 0286-0287);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided interactive content as taught by Higbie to the system of Cordray to provide commands to interactive content (p. 0006).
Moonka teaches a method for providing interactive content by a media device, the method comprising: 
monitoring tracking information based on an interaction with the interactive experience (p. 0083). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided monitoring advertisements as taught by Moonka to the system of Cordray to determine a user’s interests (p. 0083).
Lofthus teaches a method for providing interactive content by a media device, the method comprising: 
wherein the determining comprises:
performing image recognition on the secondary content to determine a subject matter of the secondary content (i.e. determine advertisement) (p. 0048-0049); and


Claim 2, Cordray teaches the method of claim 1, wherein the determining whether to provide the interactive experience based on the secondary content comprises analyzing metadata (i.e. advertisement slot) of the content to determine a scheduled start time and a scheduled end time of the secondary content (i.e. timing of replacement advertisement) (p. 0153). 

Claim 7, Cordray is silent regarding the method of claim 1, wherein the interaction includes user inputs and wherein monitoring tracking information based on the interaction with the interactive experience comprises: 
receiving, by the media device, user inputs with regard to the interactive experience; and 
collecting the tracking information by measuring a frequency of engagement with the interactive experience on a basis of the received user inputs. 
Moonka teaches the method of claim 1, wherein the interaction includes user inputs and wherein monitoring tracking information based on the interaction with the interactive experience comprises: 
receiving, by the media device, user inputs with regard to the interactive experience (i.e. statistics) (p. 0083); and 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided monitoring advertisements as taught by Moonka to the system of Cordray to determine a user’s interests (p. 0083).

Claim 8, Cordray is silent regarding the method of claim 7, further comprising transmitting the tracking information to the first content provider. 
Moonka teaches the method of claim 7, further comprising transmitting the tracking information to the first content provider (p. 0083).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided monitoring advertisements as taught by Moonka to the system of Cordray to determine a user’s interests (p. 0083).
 
Claim 9 is analyzed and interpreted as an apparatus of claim 1. Claim 9 additioanlly recites “generate a fingerprint of the secondary content” and “determining a second content provider based on the fingerprint”.  Cordray is silent regarding “generate a fingerprint of the secondary content” and “determining a second content provider based on the fingerprint”.  
Lofthus teaches the specific features of “generate a fingerprint of the secondary content” (i.e. captured image) (p. 0048-0049) and “determining a second content 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided image analysis as taught by Lofthus to the system of Cordray to allow for other servers to retrieve data the user is consuming (p. 0048-0049).

Claim 10 is analyzed and interpreted as an apparatus of claim 2.
Claim 11 is analyzed and interpreted as an apparatus of claim 3.
Claim 15 is analyzed and interpreted as an apparatus of claim 7.
Claim 16 is analyzed and interpreted as an apparatus of claim 8.

Claim 17 recites “a non-transitory, tangible computer-readable device having instructions stored thereon that, when executed by at least one computing device” for performing the steps of claim 1. Cordray inherently teaches “a non-transitory, tangible computer-readable device having instructions stored thereon that, when executed by at least one computing device” for performing the steps of claim 1.
Claim 18 recites “a non-transitory, tangible computer-readable device having instructions stored thereon that, when executed by at least one computing device” for performing the steps of claim 2. Cordray inherently teaches “a non-transitory, tangible computer-readable device having instructions stored thereon that, when executed by at least one computing device” for performing the steps of claim 2.


Claim 21, Cordray is silent regarding the method of claim 1, further comprising:
determining that the interactive content is to be displayed concurrently with the secondary content at the timeslot wherein the interactive content is displayed as an overlay over the secondary content.
Saffari teaches the method of claim 1, further comprising:
determining that the interactive content is to be displayed concurrently with the secondary content at the timeslot wherein the interactive content is displayed as an overlay over the secondary content (figs. 6-9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided interactive content as taught by Saffari to the system of Cordray to allow for users to purchase items of interest (p. 0038).

Claim 4-5, 12-13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cordray et al. (US 2007/0157249) Khader et al. (US 2012/0144417), and further in view of Higbie et al. (US 2017/0103754), and further in view of Moonka et al. (US 2008/0066107), and further in view of Lofthus (US 2016/0027059), and further in view of Terpstra et al. (US 2014/01196071).

Claim 4, Cordray is silent regarding the method of claim 1, wherein the determining whether to provide the interactive experience based on the secondary content comprises analyzing metadata of the content to determine a subject matter of the secondary content. 
Terpstra teaches the method of claim 1, wherein the determining whether to provide the interactive experience based on the secondary content (i.e. second input) comprises analyzing metadata of the content to determine a subject matter of the secondary content (i.e. identifier of current advertisement) (p. 0031-0035). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided contextual replacement as taught by Terpstra to the system of Cordray to provide more relevant advertisements (p. 0035).

Claim 5, Cordray is silent regarding the method of claim 4, wherein the determining whether to provide the interactive experience based on the secondary content further comprises determining whether the interactive content is related to the secondary content based on the subject matter of the secondary content.
Terpstra teaches the method of claim 4, wherein the determining whether to provide the interactive experience based on the secondary content further comprises determining whether the interactive content is related to the secondary content based on the subject matter of the secondary content (i.e. identifier of current advertisement) (p. 0031-0035). 


Claim 12 is analyzed and interpreted as an apparatus of claim 4.
Claim 13 is analyzed and interpreted as an apparatus of claim 5

Claim 19 recites “a non-transitory, tangible computer-readable device having instructions stored thereon that, when executed by at least one computing device” for performing the steps of claim 4. Cordray inherently teaches “a non-transitory, tangible computer-readable device having instructions stored thereon that, when executed by at least one computing device” for performing the steps of claim 4.

Claim 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cordray et al. (US 2007/0157249) Khader et al. (US 2012/0144417), and further in view of Higbie et al. (US 2017/0103754), and further in view of Moonka et al. (US 2008/0066107), and further in view of Lofthus (US 2016/0027059), and further in view of Shovkoplias (US 2015/0150045).

Claim 6, Cordray is silent regarding the method of claim 1, further comprising providing a notification by the media device indicating that the interactive experience is available. 
Shovkoplias teaches the method of claim 1, further comprising providing a notification by the media device indicating that the interactive experience is available (p. 0006). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided notifications of interactive content as taught by Shovkoplias to the system of Cordray to allow for users to be aware of upcoming program events (p. 0006).

Claim 14 is analyzed and interpreted as an apparatus of claim 6.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Claims 1-2, 4-21 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 20130007799 A1	Sandoval; Francis R.
	US 20120266190 A1	Shao; Gang et al.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        5/7/2021